DETAILED ACTION
Claims 1, 5-6, 9, 12, 14, and 16-17 are pending and currently under review.
Claims 2-4, 7-8, 10-11, 13, and 15 are cancelled.
Claims 16-17 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/16/2022 has been entered.  Claims 1, 5-6, 8, 12, and 14, and newly submitted claim(s) 16-17, remain(s) pending in the application.  
The affidavit under 37 CFR 1.132 filed 9/16/2022 is sufficient to overcome the previous rejections over Nakagawa et al.
The affidavit under 37 CFR 1.132 filed 9/16/2022 is insufficient to overcome the previous rejections over Hayashi et al. or Kobayashi et al. as set forth in the last Office action because:
Item 9) of the affidavit states that Hayashi et al. does not disclose tensile strengths greater than 1800 MPa.  The examiner does not disagree and notes that the previous office action expressly stated that Hayashi et al. discloses tensile strengths up to 1800 MPa, which overlaps with the instantly claimed range.  See MPEP 2144.05(I).  Thus, applicants’ statement is moot because it does not apply to the actual rejections at hand.  If applicant is of the position that the claims require greater than 1800 MPa, the examiner cannot concur.  The claims as currently written merely recite “at least 1800 MPa”, not “greater than 1800 MPa” as alleged by applicant.
Item 10) of the affidavit states that the alloying strategy of Kobayashi et al. is different from the alloying strategy of the instant application.  In response, the examiner notes that the features upon which applicant relies (i.e., particular alloying strategy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, applicants’ points are moot.  Again, instant claim 1 merely recites a steel composition and tensile strength, both of which are met by the disclosure of Kobayashi et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9, 12, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2016/0326608).
Regarding claims 1 and 17, Hayashi et al. discloses a hot formed steel member having a composition as seen in table 1 below [abstract, 0023-0027].  Hayashi et al. further discloses a tensile strength of up to 1800 MPa [abstract].  The examiner notes that the overlap between the aforementioned composition and tensile strength of Hayashi et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner reasonably considers the hot formed steel of Hayashi et al. to be entirely capable of being press hardened as claimed because hot forming as disclosed by Nakagawa et al. results in hardening after pressing as would have been recognized by one of ordinary skill.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Hayashi et al. (wt.%)
C
0.22 – 0.25
0.1 – 0.4
Mn
2 – 3
1 – 3
Si
0.2 – 0.3
0 – 2
Cr
0.2 – 6
0 – 1
Al
0 – 0.004
0.001 – 1
At least one of
Mo
Nb
V

– 0.6
– 0.1
0.01 – 0.15

0 – 1
0 – 0.4
0 – 0.4
Intentional Sb
0 (claim 17)
0
Fe & Impurities
Balance
Balance


Regarding claims 5 and 14, Hayashi et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Hayashi et al. further overlaps with that of the instant claims.  See MPEP 2144.05(I).
Regarding claim 9, Hayashi et al. discloses the alloy of claim 1 (see previous).  Hayashi et al. further teaches that the steel can be in the form of a sheet and have a galvanized coating, which the examiner submits would have naturally been recognized by one of ordinary skill to include Al or Zn based coatings because Al or Zn coatings are known in the art to be applied as galvanized coatings[0129].  The examiner notes that said steel sheet having a coating as disclosed by Hayashi et al. would naturally be expected to meet the claimed limitation of a steel having two outer surfaces with a coating one of said outer surfaces because a sheet would have been expected to have two main surfaces as recognized by one of ordinary skill.  See MPEP 2145(II).
Regarding claim 12, Hayashi et al. discloses the alloy of claim 1 (see previous).  Hayashi et al. does not expressly teach the capability of being fully austenitized as claimed.  However, the examiner submits that this feature would have been expected to be present in the steel of Hayshi et al. as will be explained below.  See MPEP 2112.  Specifically, the instant specification discloses obtaining that the aforementioned characteristic by particularly meeting the claimed composition [0031, 0057].  The examiner further submits that austenite start/finish temperature is well known in the art of metallurgy to depend on the steel composition.
Hayashi et al. discloses an overlapping composition as stated previously, such that similar properties would appear to have therefore been expected.  Thus, the examiner submits that a similar capability of being austenized relative to that as claimed would appear to have been expected in the steel of Hayashi et al. absent concrete evidence to the contrary.  See MPEP 2112. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2016/0326608).in view of ASM Handbooks (1994, Continuous hot dip coatings).
Regarding claim 9, Hayashi et al. discloses the steel of claim 1 (see previous). Hayashi et al. further teaches hot dip galvanizing the steel sheet, which the examiner recognizes will naturally be expected to result in the claimed limitation of a steel having two outer surfaces with a coating one of said outer surfaces as recognized by one of ordinary skill [0030]; however, Hayashi et al. does not expressly teach that the hot dip galvanizing is specifically Al or Zn galvanizing as claimed. ASM Handbooks discloses that it is known to perform hot dip galvanizing to form an Al or Zn coating on steel in order to provide corrosion protection for various structural applications [p.339 col.2-3, table3]. Therefore, it would have been obvious to one of ordinary skill to modify the steel of Hayashi et al. by specifically choosing an Al or Zn coating composition such that corrosion protection can be provided for desired structural applications.

Claims 1, 5-6, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2012/0216925).
Regarding claims 1 and 16, Kobayashi et al. discloses a hot pressed steel member having a composition as seen in table 2 below [abstract, 0010-0011].  Kobayashi et al. further discloses a tensile strength of up to 2130 MPa [abstract].  The examiner notes that the overlap between the aforementioned composition and tensile strength of Kobayashi et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Specifically, regarding claim 17, it is noted that Ti is optional in the scope of Kobayashi et al. and thus not required, which meets the limitation of “without intentional Ti” as claimed.
The examiner reasonably considers the hot pressed steel of Kobayashi et al. to be entirely capable of being press hardened as claimed because hot pressing as disclosed by Kobayashi et al. results in hardening after pressing as would have been recognized by one of ordinary skill.
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Kobayashi et al. (wt.%)
C
0.22 – 0.25
0.09 – 0.38
Mn
2 – 3
0.5 – 3
Si
0.2 – 0.3
0.05 – 2
Cr
0.2 – 6
0.01 – 5
Al
0 – 0.004
0.005 – 0.1
At least one of
Mo
Nb
V

– 0.6
– 0.1
0.01 – 0.15

– 3
0.005 – 3 
0.005 – 3 
Intentional Ti
0 (claim 16)
0 (optional)
Fe & Impurities
Balance
Balance


Regarding claims 5-6, and 14, Kobayashi et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Kobayashi et al. further overlaps with that of the instant claims.  See MPEP 2144.05(I).
Regarding claim 12, Kobayashi et al. discloses the alloy of claim 1 (see previous).  Kobayashi et al. does not expressly teach the capability of being fully austenitized as claimed.  However, the examiner submits that this feature would have been expected to be present in the steel of Kobayashi et al. as will be explained below.  See MPEP 2112.  Specifically, the instant specification discloses obtaining that the aforementioned characteristic by particularly meeting the claimed composition [0031, 0057].  The examiner further submits that austenite start/finish temperature is well known in the art of metallurgy to depend on the steel composition.
Kobayashi et al. discloses an overlapping and close composition as stated previously, such that similar properties would appear to have therefore been expected.  Thus, the examiner submits that a similar capability of being austenized relative to that as claimed would appear to have been expected in the steel of Kobayashi et al. absent concrete evidence to the contrary.  See MPEP 2112.   Kobayashi et al. further teaches several exemplary steels having an Ac3 point below 850 degrees C, such that the claimed range would have been suggested to one of ordinary skill in view of the aforementioned disclosure of Kobayashi et al. as recognized by one of ordinary skill [table1].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2012/0216925) in view of ASM Handbooks (1994, Continuous hot dip coatings).
Regarding claim 9, Kobayashi et al. discloses the steel of claim 1 (see previous).  Kobayashi et al. does not expressly teach a coating as claimed.  ASM Handbooks discloses that it is known to perform hot dip galvanizing on steel sheets to form an Al or Zn coating in order to provide corrosion protection for various structural applications [p.339 col.2-3, table3].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Kobayashi et al. by specifically choosing an Al or Zn coating composition such that corrosion protection can be provided for desired structural applications.  The examiner notes that said steel sheet having a coating as suggested by Kobayashi et al. and ASM Handbooks would naturally be expected to meet the claimed limitation of a steel having two outer surfaces with a coating one of said outer surfaces because a sheet would have been expected to have two main surfaces as recognized by one of ordinary skill.  See MPEP 2145(II).

Response to Arguments
The previous rejections over Nakagawa et al. have been withdrawn in view of applicants’ remarks and affidavit filed 9/16/2022.
Applicant's arguments, filed 9/16/2022, regarding the rejections over Hayashi et al. have been fully considered but they are not persuasive.
Similar to the affidavit above, applicant again argues that Hayashi et al. does not disclose tensile strengths greater than 1800 MPa.  The examiner does not disagree and notes that the previous office action expressly stated that Hayashi et al. discloses tensile strengths up to 1800 MPa, which overlaps with the instantly claimed range.  See MPEP 2144.05(I).  Thus, applicants’ statement is moot because it does not apply to the actual rejections at hand.  If applicant is of the position that the claims require greater than 1800 MPa, the examiner cannot concur.  The claims as currently written merely recite “at least 1800 MPa”, not “greater than 1800 MPa” as alleged by applicant.
Applicant further relies upon the specific examples of Hayashi et al. to support the above position.  The examiner again notes that the above position is moot because it does not apply to the actual rejections at hand.  Nonetheless, the examiner further notes that examples and embodiments do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Thus, the examiner cannot concur with applicants’ arguments relying on specific examples of Hayashi et al. when the previous rejections relied upon the broader disclosure of Hayashi et al.
Applicant then alleges that the disclosure of Hayashi et al. is not enabling.  The examiner cannot concur.  It is noted that prior art is presumed to be operable.  If applicant is of the position that the prior art is not enabling, the burden is on applicant to rebut the presumption of operability.  See MPEP 2121.  Since applicant provides no reasoning or concrete evidence as to why the disclosure of Hayashi et al. would not be operable or enabling to one of ordinary skill, the examiner cannot concur.
Applicant further appears to allege that the instant application utilizes a different alloying strategy relative to the disclosure of Hayashi et al.  In response, it is noted that the features upon which applicant relies (i.e., particular alloying strategy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments, filed 9/16/2022, regarding the rejections over Kobayashi et al. have been fully considered but they are not persuasive.
Applicant argues that Kobayashi et al. does not meet the instant claim because Kobayashi et al. only teaches samples having greater than 0.3% C meeting the claimed TS value.  The examiner cannot concur.  Again, it is noted that specific examples and embodiments do not constitute a teaching away from the broader disclosure of the prior art.  Since Kobayashi et al. broadly discloses overlapping C ranges and TS values, the examiner cannot concur with applicants’ unreasonably narrow interpretation of the prior art.
The examiner notes that applicants’ further arguments relying upon specific examples of Kobayashi et al. are not persuasive for the same reason explained above.  Since the previous rejections were based on the broadly overlapping ranges of the prior art rather than specific examples as alleged by applicant, the examiner cannot concur with applicants’ remarks.  Specifically, it is noted that steel example C of Kobayashi et al. as relied upon by applicant does not meet the claimed Si range, such that it is unclear to the examiner as to why applicant is attempting to compare steel example C to the instant claims.
Applicant further appears to allege that the instant application utilizes a different alloying strategy relative to the disclosure of Kobayashi et al.  Again, it is noted that the features upon which applicant relies (i.e., particular alloying strategy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734